               Case 1:19-cv-00029-DLC Document 12 Filed 01/18/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


                                    Case No. 19-00029-CIV-COTE

9197-5904 QUEBEC, INC.

          Plaintiff
v.

NLG, LLC,

          Defendant.
                                                 /

REPLY AFFIRMATION OF JUAN RAMIREZ JR. TO DECLARATION OF JOSEPH H.
    NIERMAN, ESQ. IN OPPOSITION TO JUAN RAMIREZ’S MOTION FOR
                      ADMISSION PRO HAC VICE

          COMES NOW Juan Ramirez, Jr. (“Movant”) and files this Response to Declaration of

Joseph H. Nierman, Esq. in opposition to my Motion for Admission Pro Hac Vice [D.E. 9] and

states:

          1.       Mr. Nierman’s opposition is yet another example of the tactics used to delay any

decision on the merits of the motion to vacate in state court that has been pending for almost five

years. This whole proceeding is frivolous because it was filed three years too late, as set out in

the Motion to Remand. [See D.E. 6].

          2.       The fact that NLG is also represented in this proceeding by a local New York

attorney does not prohibit another attorney from acting as co-counsel.

          3.       There is no conflict. Movant has been representing NLG for years and is owed

attorney’s fees by NLG. If being owed a fee creates a conflict of interest, most lawyers would

also be conflicted with their clients.

          4.       Movant is not “purporting” to be a retired state intermediate appellate court judge
            Case 1:19-cv-00029-DLC Document 12 Filed 01/18/19 Page 2 of 4
Response to Opposition to Motion for Admission Pro Hac Vice
Case No. 19-00029-CIV-COTE
Page 2 of 4

is Florida. He was a trial judge for 12 years and an appellate judge for 12 years. He served as

Chief Judge of the Third District Court of Appeal. He was nominated by the Judicial Nominating

Commission for U.S. District Judge for the Southern District of Florida and was interviewed at

the West Wing of the White House during President George W. Bush’s tenure. He is the author

of a three-volume treatise of Florida Civil Procedure and a three-volume treatise on Florida

Evidence. He served as an adjunct professor at the four local law schools: the University of

Miami, Florida International University, St. Thomas Law School and Nova Southeastern. The

Third District still maintains movant’s biography at http://3dca.flcourts.org/Judges/25-

Ramirez.shtml

       5.       The bar complaint referred to by Mr. Nierman was filed by Elizabeth Hazan.

Movant obtained a foreclosure judgment of almost $5 million and the day before the foreclosure

sale, she filed for bankruptcy. That filing has been viciously litigated, resulting in six appeals of

the bankruptcy judge’s orders. Ms. Hazan’s bar complaint is directly related to the litigation in

state court regarding the foreclosure and the litigation in the bankruptcy court.

       6.       In the bankruptcy proceeding, Ms. Hazan has filed five motions for contempt.

Everything has been denied except in connection with the filing of a cross-claim in the

foreclosure of the first mortgage where NLG holds a second mortgage [See Order under D.E. 9-

1]. The bankruptcy court granted relief from the automatic stay to both the first mortgagee and to

NLG to prosecute the foreclosure in state court. The cross-claim was filed in reliance on that

order, which has never been rescinded or modified. The cross-claim was immediately

withdrawn. Finally, the Order is not final as there is a pending Motion for Relief scheduled for

hearing on February 7, 2019.

       7.       This Court can read the Order attached as D.E. 9-1 and determine if it negates 42
          Case 1:19-cv-00029-DLC Document 12 Filed 01/18/19 Page 3 of 4
Response to Opposition to Motion for Admission Pro Hac Vice
Case No. 19-00029-CIV-COTE
Page 3 of 4

years as a member in good standing with the Florida Bar, who has never been disciplined or

been reprimanded either as an attorney or as a judge. The Order denied most of the relief being

requested by Hazan, including an injunction to prevent NLG or Movant from continuing the

prosecution of their motions to vacate a void judgment by confession obtained without service of

process or notice to NLG, based on an affidavit executed by the President of 9197-5904 Quebec,

Inc. purporting to act for the defendant NLG for $5 million based on alleged fraud and abuse of

process where the statute only allows such an affidavit to collect on a debt, not on a tort.

Dated: January 18, 2019

                                                      Respectfully submitted,

                                                      /S/ JUAN RAMIREZ, JR.
                                                      Juan Ramirez, Jr.
                                                      ADR Miami LLC
                                                      Florida Bar No. 201952
                                                      1172 S. Dixie Hwy. #341
                                                      Coral Gables, FL 33146
                                                      (305) 667-6609
                                                      jr@adrmiami.com



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of foregoing was served via CM/ECF
to the parties on the attached service list as indicated on this 18th day of January, 2019.


                                                      /S/ JUAN RAMIREZ, JR.
                                                      Juan Ramirez, Jr.


                                         SERVICE LIST

Via Email
Joseph H. Nierman, Esq. on behalf of Selective Advisors Group, LLC
j_nierman@yahoo.com
         Case 1:19-cv-00029-DLC Document 12 Filed 01/18/19 Page 4 of 4
Response to Opposition to Motion for Admission Pro Hac Vice
Case No. 19-00029-CIV-COTE
Page 4 of 4

James Costo, Co-counsel for NLG, LLC
costolaw@gmail.com
